
	
		III
		110th CONGRESS
		2d Session
		S. RES. 542
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Reid (for
			 Mrs. Clinton) (for herself,
			 Mr. Menendez, Mr. Feingold, and Mr.
			 Lautenberg) submitted the following resolution; which was referred
			 to the Committee on the
			 Judiciary
		
		RESOLUTION
		Designating April 2008 as National
		  STD Awareness Month.
	
	
		Whereas sexually transmitted diseases (STDs) pose a
			 significant burden in the United States both in economic and human
			 terms;
		Whereas the United States has the highest rate of STD
			 infection in the industrialized world, with an estimated 19,000,000 new cases
			 of STDs occurring each year, and almost half of those infections occurring in
			 young people between the ages of 15 to 24;
		Whereas, according to the Centers for Disease Control and
			 Prevention (CDC), STDs impose a tremendous economic burden on the United
			 States, with direct medical costs as high as $15,300,000,000 per year;
		Whereas, in 2008, the CDC estimated that 1 in 4 young
			 women between the ages of 14 and 19 in the United States, or 3,200,000 teenage
			 girls, is infected with at least 1 of the most common STDs, which are human
			 papillomavirus (HPV), chlamydia, herpes simplex virus, and
			 trichomoniasis;
		Whereas poverty and lack of access to quality health care
			 exacerbate the rate of infection with HIV and other STDs;
		Whereas the CDC reports that 48 percent of young
			 African-American women are infected with an STD, compared to 20 percent of
			 young Caucasian women;
		Whereas the CDC also reports that the 2 most common STDs
			 among young women are HPV, with 18 percent infected, and chlamydia, with 4
			 percent infected;
		Whereas the long-term health effects of STDs are
			 especially severe for women and include infertility and cervical cancer;
		Whereas HPV vaccination and the screening and early
			 treatment of STDs can prevent some of the most devastating effects of untreated
			 STDs;
		Whereas the high STD infection rate among young women in
			 the United States demonstrates the need to develop ways to reach those young
			 women most at risk of infection;
		Whereas the CDC recommends annual chlamydia screenings for
			 sexually active women 25 years old and younger;
		Whereas the CDC also recommends that girls and women
			 between the ages of 11 and 26 who have not been vaccinated, or who have not
			 completed the full series of shots, be fully vaccinated against HPV;
		Whereas chlamydia can lead to chronic pain, infertility,
			 and tubular pregnancies, which can affect a woman's health and well-being
			 throughout her lifetime;
		Whereas the harmful impact of STDs on infants leads to
			 long-term emotional suffering and stress for families;
		Whereas, unlike other diseases, STDs often cause stigma
			 and feelings of shame for patients diagnosed with those diseases;
		Whereas the Federal Government should help people protect
			 themselves against STDs by supplying them with information about their options
			 and funding screening and treatment services through a variety of programs,
			 including programs under title X of the Public Health Service Act (42 U.S.C.
			 300 et seq.) and the CDC’s STD prevention program; and
		Whereas STD screening, vaccination, and other prevention
			 strategies for sexually active women should be among our highest public health
			 priorities: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April 2008 as National
			 STD Awareness Month;
			(2)requests the Federal Government, States,
			 localities, and nonprofit organizations to observe the month with appropriate
			 programs and activities, with the goal of increasing public knowledge of the
			 risks of sexually transmitted diseases (STDs) and protecting people of all
			 ages;
			(3)recognizes the
			 human toll of the STD epidemic and makes the prevention and cure of STDs a
			 higher public health priority; and
			(4)calls on all
			 people in the United States to learn what screenings are recommended for them
			 and their families and to seek appropriate care.
			
